office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 migilman postn-145858-04 uilc date december to anthony ammirato attorney cc lm f man from bethany a ingwalson senior counsel cc intl b03 subject availability of foreign tax_credits in connection with participation interests in country x bonds this chief_counsel_advice memorandum responds to your request for advice with respect to claims by taxpayer for foreign tax_credits in connection with participation interests in country x government bonds acquired shortly before their redemption in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer ------------------------------------------ foreign_subsidiary ----------------------------------------------------- intermediary ---------------------------------------------------------- owner ---------------------------------------- custodian ----------------------------------------------------------- - tax or taxes ------------------------------------------------------------------------ notes --------------------------------------------------------------------------------------------------------- ------- year notes ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------- postn-145858-04 participation_agreement --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------ country x ------- country y ------------------------------------------------ country z ------------------------------------------------- year ------- year ------- year ------- year ------- date ----------------- amount ------------------- amount ------------------ amount ---------------- amount ------------------ amount ------------------ amount ---------------- amount ---------------- amount ------------- x percent -------------- issue has taxpayer adequately substantiated its claim for foreign tax_credits with respect to the taxes issue was foreign_subsidiary legally liable under sec_1_901-2 for taxes imposed on proceeds from the redemption of notes by virtue of its acquisition of participation interests relating to the notes approximately three weeks prior to their redemption issue assuming taxpayer is eligible to claim indirect credits for the taxes under sec_902 or sec_960 do the taxes belong in the separate category for high_withholding_tax_interest as defined in sec_904 conclusion no taxpayer bears the burden of substantiating entitlement to foreign tax_credits notwithstanding numerous requests for such information taxpayer failed to provide the necessary information to demonstrate that the taxes are either creditable income taxes as described in sec_901 or taxes in lieu of income taxes as described in sec_903 how much tax was ultimately owed and paid and how postn-145858-04 under sec_902 or sec_960 such taxes were deemed paid_by taxpayer on any distributions or inclusions with respect to foreign_subsidiary accordingly taxpayer failed to substantiate its entitlement to the claimed foreign tax_credits conclusion no foreign subsidiary’s ownership of the participation interests in the notes fails to establish legal liability for the taxes as required by sec_1_901-2 because country x law neither imposed a duty to pay the taxes on foreign_subsidiary nor viewed foreign_subsidiary as the owner of the redemption proceeds on which the taxes were imposed therefore taxpayer may not claim indirect foreign tax_credits with respect to the taxes conclusion yes based on the information provided by taxpayer the taxes would be according to taxpayer it acquired its interests in the notes in a series of taxpayer claimed foreign tax_credits under sec_901 in year through year allocable to the separate category for high_withholding_tax_interest if taxpayer were eligible to claim a credit for the taxes therefore taxpayer’s ability to claim credits with respect to the taxes would be limited to the portion of its pre-credit u s income_tax_liability attributable to its foreign source taxable_income in the high_withholding_tax_interest category facts with respect to certain country x taxes in the aggregate amount of approximately dollar_figureamount the taxes were imposed on proceeds received upon redemption of the notes country x government bonds which taxpayer claims were beneficially owned for u s tax purposes by its wholly-owned foreign_subsidiary a country y corporation substantially identical transactions in one such transaction taxpayer represents that foreign_subsidiary acquired a participation interest in the year notes in the following steps immediately prior to date the year notes were legally and beneficially owned by owner a country x corporation the year notes bore stated_interest of six percent payable semi-annually the year notes were denominated in country x currency but provided that interest and principal would be adjusted to reflect the change in the relative value of the country x currency and the u s dollar the year although the bulk of the foreign tax_credits were claimed on taxpayer’s u s tax_return as direct foreign tax_credits under sec_901 all of the taxes were purportedly paid on behalf of foreign_subsidiary with respect to its beneficial_ownership of the year notes upon examination taxpayer agreed orally that all such credits must be claimed as indirect credits in accordance with sec_902 or sec_960 taxpayer agreed that the transactions involving the purported acquisition of the year notes were typical of this series of transactions between year sec_1 and taxpayer also indicated that it occasionally deviated from the form of the representative transaction either by entering participation agreements directly with the legal owner of the notes or in some cases by failing to obtain a guaranty relating to payment of the notes such differences however are immaterial to our analysis and conclusions postn-145858-04 notes were held on behalf of owner by custodian a country x financial_institution in what taxpayer represents is analogous to holding securities in street_name on date approximately three weeks prior to maturity of the year notes owner entered into a participation_agreement that purported to transfer beneficial_ownership in the year notes to intermediary a country z financial_institution unrelated to either owner or foreign_subsidiary although taxpayer has not furnished a copy of that agreement taxpayer represents that it left undisturbed owner’s legal ownership of the year notes but obligated owner to pay intermediary all proceeds from the sale or redemption of the year notes remaining after the imposition of the taxes also on date intermediary entered into the participation_agreement with foreign_subsidiary which purported to re-transfer the beneficial_ownership of the year notes to foreign_subsidiary the participation_agreement states that foreign_subsidiary acquired a percent participation interest in the year notes and in return foreign_subsidiary agreed to pay intermediary the excess if any of the purchase_price dollar_figureamount over the proceeds from the sale or redemption of the year notes after the imposition of the tax the payment of the purchase_price was deferred until the date of redemption of the year notes taxpayer failed to provide any evidence however that it paid intermediary the amount due the participation_agreement states that foreign_subsidiary shall have all rights and powers granted to a legal owner of the year notes but lists only the right to receive any payments from owner and the right to exercise any of intermediary’s powers under its agreement with owner the participation_agreement prohibits both parties from assigning their rights and obligations without the prior written consent of the other in addition the agreement provides that intermediary remains liable for any country x taxes imposed in connection with the year notes other than the taxes the participation_agreement contains no provision addressing an interest charge for the deferred purchase_price and taxpayer indicated that the parties never entered any loan or other agreements regarding the transaction other than the guaranty and foreign_currency agreement described below to provide further assurance that owner would remit any proceeds from the year notes taxpayer represents that intermediary provided foreign_subsidiary with a guaranty under which it agreed to make foreign_subsidiary whole for any failure to perform by owner the guaranty however did not protect foreign_subsidiary in the event of non-payment by the country x government on the year notes similarly according to the participation_agreement intermediary had no responsibility with respect to the financial condition of the obligor country x government taxpayer represented that owner continued to hold legal_title or record ownership of the year notes through redemption taxpayer also indicated that to its knowledge neither the obligor on the year notes the country x government nor custodian was aware that owner had entered an agreement purporting to transfer postn-145858-04 beneficial_ownership of the year notes taxpayer further stated that for country x tax law purposes foreign_subsidiary has income derived from a derivative not from the notes therefore taxpayer acknowledges that owner received the redemption proceeds subject_to the taxes for country x tax purposes also on date foreign_subsidiary entered a non-deliverable foreign exchange forward transaction with an affiliate of intermediary according to taxpayer under this agreement foreign_subsidiary sold u s dollars forward for country x currency which effectively converted the year notes to a country x currency asset while preserving a u s dollar liability taxpayer indicated that the business_purpose of this transaction was to enable foreign_subsidiary to profit in the event of country x currency strengthening versus u s dollar weakening the participation_agreement provided that any payments required under the forward transaction would be taken into account in computing the amount payable by foreign_subsidiary to intermediary with respect to the year notes taxpayer represented that foreign subsidiary’s functional_currency was country y currency in year sec_1 and and the u s dollar in year sec_3 and taxpayer represents that the year notes were redeemed for country x currency valued at dollar_figureamount and that the tax withheld from those proceeds equaled dollar_figureamount leaving redemption proceeds of dollar_figureamount in support of those claims taxpayer provided copies of a country x tax receipt issued in the name of custodian and showing the tax paid taxpayer also provided a copy of a document on custodian’s letterhead describing the redemption of the year notes on behalf of owner and indicating the same amount of tax paid taxpayer indicated that the amount_paid at redemption in excess of the purchase_price of the year notes included both stated_interest and original_issue_discount but most of the proceeds were attributable to the feature of the year notes that required the obligor to increase the proceeds to offset any devaluation of the country x currency relative to the u s dollar because according to taxpayer the country x currency devalued against the dollar by approximately x percent over the term of the year notes the substantial majority of the redemption proceeds were attributable to the currency devaluation taxpayer takes the position that it acquired a beneficial_interest in the year notes with a cost_basis of dollar_figureamount and recognized gross_income of dollar_figureamount at redemption however because the taxes reduced the redemption proceeds to an amount less than the purchase_price taxpayer received no cash and was obligated to pay intermediary dollar_figureamount on its year u s tax_return taxpayer claimed a foreign_tax_credit of dollar_figureamount for the taxes we express no opinion with respect to taxpayer’s claims concerning the correct functional_currency of foreign_subsidiary during the years at issue but we have assumed that these representations are correct solely for purposes of this advice memorandum taxpayer was also obligated to pay intermediary approximately dollar_figureamount under the foreign exchange forward_contract because the country x currency depreciated against the u s dollar during taxpayer’s three-week holding_period postn-145858-04 taxpayer’s representative indicated that the tax was withheld from the redemption proceeds at a rate of fifteen percent and that the same withholding rate applied regardless of whether the year notes were owned by residents or nonresidents of country x despite repeated requests for information from the examination team taxpayer has not explained any of the following with respect to the year notes and the taxes whether the tax represented a final tax_liability or a prepayment of tax calculated on some other basis how the tax relates to any income_tax otherwise generally imposed by country x whether owner had any income_tax_liability with respect to the redemption of the year notes taking into account the effect of deductions and losses available to owner and if so the amount of such liability and how the taxes were deemed paid_by taxpayer in accordance with sec_902 or sec_960 ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- issue - law and analysis subject_to applicable limitations sec_901 permits a taxpayer to claim a credit for income_war_profits_and_excess_profits_taxes income taxes paid_or_accrued or deemed paid to a foreign_country the purpose of the foreign_tax_credit provisions is to mitigate the potential for double_taxation when u s taxpayers are subject_to foreign taxes on their foreign_source_income see 316_us_450 sec_1_901-2 provides detailed guidance on the criteria used to determine whether a foreign levy is considered an income_tax for purposes of sec_901 in general the levy must be a tax and its predominant character must be that of an income_tax in the u s sense sec_1_901-2 a tax imposed in lieu of an income_tax otherwise generally imposed by a foreign_country is treated as an income_tax for sec_901 purposes sec_903 to qualify as a tax in lieu of an income_tax the foreign levy must be a tax and must be imposed in substitution for and not in addition to an income_tax or series of income taxes otherwise generally imposed sec_1_903-1 b whether a foreign levy qualifies as an income_tax or tax in lieu of an income_tax is determined independently for each separate_levy imposed by a foreign_country sec_1_901-2 -2 d a foreign taxing authority is viewed as imposing separate levies where the base of a levy is different in_kind and not merely in degree for different classes of persons subject_to the levy sec_1_901-2 once the creditability of a foreign tax is established a taxpayer must establish the amount of tax that was both owed and actually paid see sec_1 e this requires proof that the tax was remitted to the government and that the payment was not refunded credited or rebated sec_1_901-2 postn-145858-04 moreover a credit cannot be claimed with respect to amounts paid that are not owed under a reasonable interpretation of foreign law sec_1_901-2 where credits are claimed for taxes already paid the taxpayer must furnish on request a receipt showing that the tax was paid and furnish a certified translation thereof sec_1_905-2 the taxpayer bears the onus of establishing each of these elements to sustain a claim to foreign tax_credits the courts have long recognized that taxpayers must prove entitlement to the credits they claim the general_rule in tax law is that tax_credits are a matter of legislative grace and taxpayers bear the burden of clearly showing that they are entitled to them 931_f2d_650 10th cir citations omitted see also sec_1_6001-1 any person subject_to tax under subtitle a of the code shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information despite repeated requests for additional information taxpayer’s disclosures to date with respect to the taxes have been minimal and plainly insufficient taxpayer has represented that the tax is withheld at a rate of percent based on the difference between the redemption proceeds and the face_amount of the year notes it also represented that the tax is imposed in a similar way and in similar amounts on residents and non-residents these representations do not approach the minimum information necessary to establish entitlement to the foreign_tax_credit in particular taxpayer has not provided information on whether the tax withheld represented a final liability or a prepayment of the taxes ultimately due how the taxes related to any income taxes generally imposed by country x or in the case of a prepayment the basis upon which taxes ultimately due are computed moreover taxpayer was unable to explain why the amount of tax withheld did not equal percent of the amount subject_to tax as reflected on the custodian document memorializing the payment of the taxes without such information it is impossible to determine whether the tax represents a separate_levy and whether the taxes meet the standards for creditability under sec_901 or sec_903 and the regulations thereunder taxpayer also failed to introduce any information concerning how much tax if any was ultimately owed or paid_by owner with respect to the year notes the production of a tax receipt by taxpayer associated with the year notes is insufficient in this context because taxpayer refused to indicate whether the taxes represented a prepayment or final liability for the taxes due with respect to such income if the taxes on the receipt represented a prepayment of a liability determined on some other basis according to custodian’s record of the taxes withheld with respect to the year notes the amount of taxes constituted approximately nineteen percent of the redemption proceeds when asked to explain this apparent discrepancy taxpayer’s representative replied that because the tax is based on net_capital_gain coupon interest and foreign exchange fluctuations the actual percentage withheld will deviate from the normal withholding rate this response does not illuminate how the taxes are determined postn-145858-04 only the amount ultimately owed is potentially creditable therefore taxpayer failed to provide information essential to determine the amount of any foreign_tax_credit finally taxpayer has not provided the information necessary to determine the application of the indirect credit to the amounts at issue because the taxes were purportedly paid on behalf on foreign_subsidiary taxpayer may claim the credits only with respect to the portion of the total post-1986_foreign_income_taxes paid_by foreign_subsidiary that are attributable to the earnings actually or deemed distributed to taxpayer sec_902 and sec_960 taxpayer initially claimed credits for substantially_all of the taxes as if it had directly incurred the taxes and has disregarded requests for information showing that the credits claimed are consistent with the requirements of sec_902 and sec_960 in sum taxpayer has failed to meet its burden of substantiating the credits for the taxes and no credits are available in the absence of such information issue - law and analysis taxpayers are generally permitted to claim a credit for income taxes and taxes in lieu of income taxes paid_or_accrued to a foreign_country sec_901 and sec_903 an indirect_foreign_tax_credit is available for creditable_foreign_taxes paid_or_accrued by a foreign_corporation and deemed paid_by a qualifying domestic corporate shareholder upon receipt of a distribution from the foreign_corporation sec_902 for purposes of the foreign_tax_credit the person considered to pay a foreign tax is the person on whom foreign law imposes legal liability for the tax sec_1_901-2 this person is the payor of the tax even if another person such as a withholding_agent actually remits the tax id in addition this person is the payor of the tax even if another party agrees to assume the tax_liability sec_1_901-2 the legal liability requirement contained in sec_1_901-2 follows the supreme court’s decision in 302_us_573 in that case the supreme court held that u s principles determine who pays a foreign tax and that under those principles the person who is considered to pay the foreign tax is the person on whom foreign law imposes legal liability for the tax biddle involved british taxes imposed on the income of and required to be paid_by british corporations british law treated the shareholders as paying the tax upon distribution of the income in determining whether the shareholders paid the taxes for foreign_tax_credit purposes the court stated as follows that must ultimately be determined by ascertaining from an examination of the manner in which the british tax is laid and collected what the stockholder has done in conformity to british law and whether it is the substantial equivalent of payment of the tax as those terms are used in our own statute id pincite since the tax was imposed on the corporation and collected from the corporation the corporation and not the shareholder was the payor of the tax postn-145858-04 when a foreign jurisdiction imposes tax on the income of one person but assigns the obligation to pay the tax to a second person the question of who is legally liable for the tax must be resolved to avoid conflicting or duplicative claims to the foreign_tax_credit numerous courts have addressed this issue the courts have consistently held that the payor of the tax in such cases is the person with the income on which the tax is imposed for example 58_tc_464 involved a loan from a united_states lender to a british borrower where british law imposed tax on the interest_income earned on the loan by the united_states lender id pincite under british law the tax was collected from the british borrower and could not be assessed against or collected from the united_states lender id in holding that the united_states lender paid the tax for purposes of the foreign_tax_credit the tax_court ruled that the test does not rest upon a search for the person from whom the tax is collectible but rather for the person upon whom the tax is imposed id pincite the court found the critical fact was that the tax was a charge on the interest and that it was not determinative that the tax could not be assessed against or collected from the united_states lender id pincite a series of courts reached the same conclusion in a group of cases involving brazilian taxes on interest_paid to united_states lenders on loans to brazilian borrowers the issue in the cases was whether the united_states lender was the person on whom brazilian law imposed legal liability for the tax and thus the person who paid the tax for foreign_tax_credit purposes the courts uniformly found that the controlling factor in determining who has legal liability is who has the income on which the tax is imposed as the united_states lenders earned the interest_income on which the brazilian tax was imposed the lenders were the taxpayers and the borrowers simply provided a collection mechanism e g 89_tc_765 continental illinois corp v commissioner t c memo aff’d sub nom 919_f2d_1492 11th cir aff’d sub nom 998_f2d_513 7th cir cert_denied 510_us_1041 in sum the authorities establish that the payor of a tax for foreign_tax_credit purposes is the person on whom foreign law imposes legal liability for the tax they establish further that the controlling factor in determining who has legal liability for a foreign tax is who foreign law treats as earning the income on which the foreign tax is imposed and that such person is the payor of the tax even if such person has no obligation to remit the tax to the foreign tax authority finally they establish that a person who is not legally liable for the tax under foreign law cannot claim the credit based on the contractual assumption of the tax_liability proceeds from the redemption of the year notes taxpayer concedes that foreign_subsidiary was not legally liable for these taxes under country x law in particular taxpayer represents that owner was viewed as the owner of the year notes and as the taxes for which taxpayer seeks to claim a credit were imposed on the postn-145858-04 receiving the redemption proceeds under country x law taxpayer further represents that foreign_subsidiary is viewed under country x law as acquiring a derivative contract from intermediary taxpayer’s representations are confirmed by the tax receipt and the custodian’s documents relating to the taxes the receipt lists custodian as the payor of the taxes and the custodian’s documents show the taxes as having been paid on behalf of owner furthermore foreign_subsidiary is not the party from whom country x seeks to collect the taxes on the year notes foreign_subsidiary had no obligation to pay the taxes nor as we understand it could the country x taxing authority proceed against foreign_subsidiary in the event custodian failed to pay the taxes having neither any payment obligation nor the income from the year notes under the applicable foreign law it is clear that foreign_subsidiary did not have legal liability for the taxes under sec_1_901-2 the execution of contracts that purport to assign the obligation for the taxes to foreign_subsidiary is not sufficient to create legal liability for foreign_tax_credit purposes sec_1_901-2 we understand taxpayer’s position to be that it is entitled to claim credits for the taxes because foreign_subsidiary beneficially owned the year notes under u s tax principles at the time of the redemption even if taxpayer were able to demonstrate ownership for u s tax purposes this would not enable taxpayer to claim the credits although the existence of legal liability for a foreign tax is ultimately a question of u s law that determination as described above is based on how the taxpayer is treated under foreign law - ie whether foreign law imposes the levy on the taxpayer where as in this case foreign_subsidiary is not viewed under country x law as earning the redemption proceeds on which the tax is imposed foreign_subsidiary does not have legal liability as required under sec_1_901-2 in the absence of such liability ownership of the year notes under u s tax principles is insufficient to establish taxpayer’s eligibility to claim a credit for the taxes in this regard we note that taxpayer’s situation differs from that of the u s lenders in gleason and the brazilian loan cases in each of those cases foreign law considered the u s lender to earn the interest_income on which the taxes were imposed here country x does not consider foreign_subsidiary to earn the income on which the taxes were imposed we also note that taxpayer’s case demonstrates the practical difficulties that would result from the separation of the liability and the credits under taxpayer’s view of the legal liability requirement as noted above the foreign_tax_credit is limited to the amount of creditable tax that is both owed and paid sec_1_901-2 - e although taxpayer is attempting to claim the credit the underlying liability if any is owed by owner and is presumably reflected on its country x tax_return accordingly taxpayer is not in a position to demonstrate the taxes owed or paid_by an unrelated third party with respect to the income from the year notes as discussed we understand that foreign_subsidiary filed no tax_return and paid no taxes to country x with respect to its income if any with respect to that derivative contract postn-145858-04 above taxpayer has repeatedly indicated that it cannot determine the tax owed or paid_by owner in any event we are unpersuaded that foreign_subsidiary would satisfy the standards for tax_ownership under u s principles ownership of assets for u s tax purposes is a question of fact that must be ascertained from the intentions of the parties as evidenced by the written agreements read in light of attending facts and circumstances 77_tc_1221 among the factors considered in such cases are the acquisition of title how the parties treat the transaction whether an equity_interest is transferred whether there is a present obligation to make payments possession of the asset which party pays the taxes the risk of loss and which party receives the profits from ownership and sale of the asset id most of these factors do not support taxpayer’s position foreign_subsidiary deliberately avoided acquiring title to the year notes and failed to notify the obligor the custodian or the taxing authority of its purported ownership nor did foreign_subsidiary acquire possession of the year notes or the right to dispose_of the asset it purportedly owned payment for the asset was deferred until the date of redemption although the participation_agreement purported to assign the obligation for the taxes to foreign_subsidiary it also provided that intermediary was responsible for all other country x taxes finally although foreign_subsidiary may have had some risk of loss from default and a limited potential for gain_or_loss from interest rate fluctuations taxpayer has not established that any such gain_or_loss was reasonably expected to be significant given the limited time remaining before redemption of the year notes under these circumstances taxpayer has not established foreign subsidiary’s ownership of the year notes for u s income_tax purposes issue - law and analysis assuming that foreign_subsidiary had the requisite legal liability for the taxes and substantiated its claim taxpayer’s ability to claim credits for the taxes is further limited by the foreign_tax_credit_limitation under sec_904 under that section a taxpayer’s ability to claim credits for foreign taxes is limited to the taxpayer’s pre-credit u s income_tax_liability multiplied by the ratio of the taxpayer’s foreign source taxable_income to the taxpayer’s worldwide taxable_income the limitation is computed separately for several different categories baskets of income sec_904 accordingly the amount of credits allowed for taxes allocable to a particular basket is determined by multiplying the taxpayer’s pre-credit u s tax_liability by the ratio of the taxpayer’s foreign source taxable_income in the applicable basket to the taxpayer’s worldwide taxable_income high_withholding_tax_interest is one of the baskets subject_to a separate limitation under sec_904 sec_904 high_withholding_tax_interest is defined as any interest subject_to a withholding_tax imposed by a foreign_country at a rate of five percent of more sec_904 a withholding_tax for this purpose is any_tax imposed on a gross basis id postn-145858-04 sec_1_904-6 governs the allocation and apportionment of creditable_foreign_taxes among the baskets of income subject_to separate limitations under sec_904 under sec_1_904-6 the applicable foreign law is first used to determine the income to which foreign taxes relate specifically foreign taxes are related to income if the income is included in the base upon which the tax is imposed id a foreign withholding_tax for example is related to the income from which it is withheld id once the taxes are associated with the related_income the taxes are then allocated and apportioned to one or more baskets of income on the basis of how the related_income is characterized under u s tax principles for example if foreign taxes are imposed on income treated as passive_income under u s principles then such taxes are allocated to the passive basket see sec_1_904-6 example therefore a tax is allocated to the high_withholding_tax_interest basket where the tax is a withholding_tax ie a gross_basis_tax imposed at a rate of five percent or more and the tax relates to income that is interest under u s income_tax principles according to taxpayer the taxes were imposed on a gross basis ie on the difference between the issue_price of the year notes and proceeds received at redemption at a rate of fifteen percent under sec_1_904-6 the taxes are related to the income from the redemption of the year notes because that was the income on which the taxes were imposed therefore the allocation of the taxes depends upon the character of that income for u s tax purposes it is not clear from the facts presented how taxpayer characterized the year notes it is possible that taxpayer treated the year notes as a synthetic dollar instrument7 or a contingent_payment_debt_instrument denominated in country x currency in either case taxpayer presumably treated the redemption proceeds as a combination of principal and interest if taxpayer treated the year notes as a contingent_payment_debt_instrument denominated in country x currency foreign_subsidiary presumably also reported foreign_currency_gain_or_loss in connection with the redemption in any event the redemption proceeds constitute a combination of principal and interest under any reasonable method of characterizing the year notes for u s tax purposes therefore the character of the income for u s tax purposes is interest we have not considered and express no views regarding whether such synthetic treatment is correct for u s income_tax purposes sec_1_988-6 would not apply to the year notes because it is effective for debt instruments issued on or after date sec_1_1275-4 would also not apply because the year notes if treated as denominated in country x currency would be subject_to sec_988 see sec_1_1275-4 and sec_988 stated_interest and original_issue_discount are both treated as interest for u s tax purposes see sec_1_1272-1 a holder of a debt_instrument includes accrued oid in gross_income as interest similarly although no opinion is expressed on whether the participation interests were purchased with market_discount it should be noted that any such discount would have been treated as interest for this purpose see sec_1276 and sec_1278 market_discount treated as interest postn-145858-04 no portion of the taxes relate to any foreign_currency_gain recognized with respect to the year notes for u s tax purposes because such gain is not included in the foreign tax_base because the taxes were a withholding_tax imposed at a rate of five percent or more on interest_income the taxes must be allocated to the high_withholding_tax_interest basket as provided in sec_1_904-6 accordingly taxpayer’s ability to claim credits with respect to the taxes is limited to the proportion of its foreign source taxable_income in the high_withholding_tax_interest basket to its worldwide taxable_income multiplied by its pre-credit u s income_tax_liability please call --------------------- if you have any further questions by _____________________________ bethany a ingwalson senior counsel branch international for purposes of this title except for purposes of sec_103 sec_871 sec_881 sec_1441 sec_1442 and sec_6049
